Case 1:20-cv-01006-GHW Document 121-25 Filed 07/02/21 Page 1 of 13




                       Exhibit 25
FILED: NEW YORK COUNTY CLERK 07/18/2019 02:26 PM                                                                                                                                                           INDEX NO. 654109/2019
NYSCEF DOC. NO.Case
                1   1:20-cv-01006-GHW Document 121-25 Filed 07/02/21 RECEIVED
                                                                      Page 2 ofNYSCEF:
                                                                                13     07/18/2019




           SUPREME                      COURT               OF THE                 STATE              OF      NEW YORK
           COUNTY                  OF         NEW YORK                                                                                                       Date       Purchased:
           ----------------------------------------------------------------------X
                                                                                                                                                             Index           No.
           WHITESTONE                             CONSTRUCTION                                 CORP.,
                                                                                                                                                             SUMMONS
                                                                                Plaintiff,
                                -against-                                                                                                                    Plaintiff's                 Address:
                                                                                                                                                             50-52           49th           Street
           F. J. SCIAME                        CONSTRUCTION                                  CO.,        INC.,                                               Woodside,                      New       York          11377


                                                                                Defendant.                                                                   Basis           of     designated               venue:

                                                                                                                                                             County               designated               by       written
           -------                             ----------------------------------------------------X                                                         agreement.


         TO THE                ABOVE-NAMED                                   DEFENDANT:


                        YOU             ARE            HEREBY                    SUMMONED                             to    answer           the      Complaint                   in        this     action,         a copy            of
         which         is hereby               served          upon          you,       and      to      serve        a copy           of    your      answer;                or,      if     the    Complaint                 is not
         served         with       this         summons,                to     serve         a notice            of    appearance,                  upon          the      plaintiff's               attomeys,                within

         twenty         (20)       days          after      service           of      this    Summons                 and       Complaint,                  exclusive               of       the     day     of     service,           or
         within        thirty          (30)      days       after       completion                  of    service           where           service         is made               in     any        manner           other       than
         personal            service           within          New       York           State.           In   case         of   your        failure         to    answer,              judgment              will      be taken
         against        you       by      default          for    the        relief      demanded                in the         Complaint.




         Dated:         New            York,        New          York

                        July       18,        2019


                                                                                                                                 GOETZ                FITZP                                 CK LLP



                                                                                                                                By:
                                                                                                                                                   Donald            J. Carbone
                                                                                                                                                   Christopher                    M.        Rodriguez
                                                                                                                                Attorneys             for        Plaintiff
                                                                                                                                 Whitestone              Construction       Corp.
                                                                                                                                                                31st
                                                                                                                                 One        Penn       Plaza,         Floor
                                                                                                                                New          York,          New         York             10119

                                                                                                                                (212)         695-8100


         Defendant's               Address:


         F. J. Sciame               Construction                    Co.,        Inc.
         14 Wall             Street,      2nd          Floor
         New         York,        New           York        10005



                                                                                                                  - 1 -




                                                                                                              1 of 12
FILED: NEW YORK COUNTY CLERK 07/18/2019 02:26 PM                                                                                                                                                     INDEX NO. 654109/2019
NYSCEF DOC. NO.Case
                1   1:20-cv-01006-GHW Document 121-25 Filed 07/02/21 RECEIVED
                                                                      Page 3 ofNYSCEF:
                                                                                13     07/18/2019




            SUPREME                 COURT              OF THE            STATE              OF NEW                 YORK
            COUNTY              OF      NEW YORK                                                                                                       Date         Purchased:
            _________________......_____                                                                                 ----X
                                                                                                                                                       Index            No.
           WHITESTONE                        CONSTRUCTION                                CORP.,


                                                                        Plaintiff,                                                                     VERIFIED
                            -against-                                                                                                                  COMPLAINT


           F. J. SCIAME                 CONSTRUCTION                                CO.,       INC.,


                                                                        Defendant.


                                                                                                                    ----------X


                                                                                                             ("Plaintiff"
                       Plaintiff,          Whitestone             Construction                   Corp.                                        or     "Whitestone"),                         by      and       through          its



          attorneys,           Goetz         Fitzpatrick               LLP,         as     and       for     its         Complaint                    against             Defendant,                     F.     J.    Sciame


                                                       ("Defendant"
         Construction               Co.,     Inc.                                    or "Sciame"),                      respectfully                  alleges            as follows:


                                                                                            THE            PARTIES


                       1.            At      all     times      hereinafter               mentioned,                Whitestone                       was      and         is a domestic                       corporation


         formed          and    existing            under       and      by     virtue          of   the      laws            of     the      State          of    New             York,          with         a principle


         place    of business               located           at 50-52         49th        Street,         Woodside,                    New          York          11377.


                       2.            Upon           information               and     belief,        that      at all          the      times          hereinafter                  mentioned,                   Sciame           is


         a domestic            corporation               formed          and        existing         under              and        by     virtue         of       the     laws         of     the        State        of   New


         York,     with        a principle              place      of     business              located            at     14       Wall            Street,         2nd        Floor,          New             York,        New


         York     10005.



                                                   FACTS           COMMON                       TO ALL                   CAUSES                     OF       ACTION


                       3.            On or about                October              7, 2013,          Whitestone                       and        Sciame               entered            into     a contract              and


         riders    thereto          (collectively,               the     "Contract")                 whereby                  Whitestone                   agreed             to    provide               Sciame           with



         labor,    material,           and         services       required            to install           exterior            wall         systems               for     a project               known              as "New


                                                                              - New                                     Building"
         York     City      College          of Technology                                  Academic                                               located          at 285           Jay      Street,          Brooklyn,



                                                                                                           - 1 -




                                                                                                     2 of 12
FILED: NEW YORK COUNTY CLERK 07/18/2019 02:26 PM                                                                                                                                                         INDEX NO. 654109/2019
NYSCEF DOC. NO.Case
                1   1:20-cv-01006-GHW Document 121-25 Filed 07/02/21 RECEIVED
                                                                      Page 4 ofNYSCEF:
                                                                                13     07/18/2019




          New       York      11201,               owned        by      the     City        University                 Construction                      Fund         (the     "Project").


                       4.             Pursuant                to the         Contract,          Sciame                 was      obligated                 to pay        Whitestone                   the    base             sum     of


          Thirty-Two            Million               Five      Hundred                Thousand                  ($32,500,000.00)                           Dollars            (the         "Contract              Sum")             as


          compensation                for      Whitestone's                   services          required                by      the     Contract.


                       5.             In      or      about         April,       2014,         in        accordance                 with       the        terms         of    the         Contract,          Whitestone


          commenced             work           on the          Project.


                                                                                                                          "B"
                       6.             In      accordance                with      Contract,                   Rider                   §§   14.1.2           and        15.9.1,            Sciame           is required               to


          compcñsate            Whitestone                    for     its     Services          on        a monthly                   basis         in    proportion                to      the     work         performed



         by     Whitestone             in     the      preceding              month.            Pursuant                 thereto,          each           month,             Whitestone                  would           prepare


          and     tender      applications                   of payment                to    Sciame                 delineating               the        amount          due         for     work          performed                 in


         the    preceding           month.


                       7.             As       of     today's           date,        Whitestone                     submitted              55        applications                   for     payment               to     Sciame


         and      Sciame        has        failed       to tender             payment               in    full        to Whitestone,                      accruing             a substantial                 outstanding


         balance.            Thus           far,      Whitestone                 has         earned              and      billed           Sciame               for      $32,048,199.01                          out         of    the


         $32,500,000             Contract               Sum but,              to date,         Whitestone                     has      only         been        paid         $30,333,129.41.                           As     such,


         Whitestone             is immediately                       due       payment              from            Sciame            in   the           amount          of     $1,710,828.78                          for    work


         performed           and      services             rendered             under         the        Contract.


                       8.             Throughout                     performing                 its           work           under         the           Contract,              Whitestone                   continually


         provided           Sciame             with          contractually-mandated                                    applications                  for     payment                  for         Work       performed.


         Sciame         accepted              Whitestone's                    applications                    for      payment                without            protest            and,          yet,     has         failed        to


         tender      payment           to Whitestone,                        as required                 by     the     Contract.


                       9.             As      Whitestone's                    work          progressed                 on the         Project,             Whitestone                 proposed              a number                of


         change        orders         to     address           (i)     extra      work          which                needed           to   be        performed                 to     complete              its        Contract




                                                                                                                 - 2 -



                                                                                                              3 of 12
FILED: NEW YORK COUNTY CLERK 07/18/2019 02:26 PM                                                                                                                                                                     INDEX NO. 654109/2019
NYSCEF DOC. NO.Case
                1   1:20-cv-01006-GHW Document 121-25 Filed 07/02/21 RECEIVED
                                                                      Page 5 ofNYSCEF:
                                                                                13     07/18/2019




          Work,            (ii)     extra             work         requested               by          Sciame               and        the       City        University                   Construction                       Fund,        (iii)


          additional               costs         incurred             as a result               of     delay            caused            by     Sciame              and     other            subcontrictors                       working


          for      Sciame             at        the     Project,              and        (iv)        changes                  which            were          needed               to     correct             architectural                and



          eñgiñêering                 errors           and/or          omissions                  in       the        plans         and        specifications                     for    the        Project             (collectively,


          the      "Change             Orders")                 (hereinafter,                   the        base          Contract               work          and        Change               Orders              are     collectively


          referred          to     as the         "Work").


                           10.              Despite             the    pending                 status        of the           Change             Orders            and      substantial                   costs        to be incurred



         by     Whitestone                  in performing                     such        Change                 Orders,            the      Contract              mandated                  that     Whitestone                   proceed


         with        the          Change              Orders.           So,         Whitestone                        proceeded                 as        directed          with             the      Change              Orders,         but


          Sciame            has      improperly                    failed           to     approve                the         majority               of     the      Change                  Orders,           declined              and/or


         refused           to      tender         payment               for     Work             performed                     by      Whitestone                   thereunder,                     improperly                rejected            a


         number             of     Whitestone                   Change              Orders,                and        has      thereby            caused             Whitestone                      to     suffer        damages             in


         the    aggregate              amount                of no       less        than        $1,532,809.00,                           broken            down           as follows:


                                            •                 $1,298,152.00                       remains                due        and        payable            to Whitestone                       for    Work            performed


                                                             pursuant               to    Change                 Orders             which         Sciame             has      brazenly                ignored;               and


                                            •                 $234,657.00                      remains                due        and      payable             to     Whitestone                      for     Work            performed


                                                             pursuant               to Change                    Orders            which          were         improperly                    rejected             by     Sciame.


                       11.                 Whitestone                  performed                     all    Work              in    accordance                    with      the         terms         of     the        Contract          and


         has    complied               with           all    obligations                 contained                    therein.


                       12.                 Whitestone                  continually                     reached              out      to    Sciame's                representatives                         requesting              that    the


         parties       discuss                  open         issues         with          respect                to     amounts                 due        and       owing              to     Whitestone                     under        the


         adjusted            Contract                 for    the      Work,              but      Sciame                has        refused            and/or             failed         to     adequately                    respond          to


         Whitestone's                  correspondence,                         rendering                   the        prospect             of negotiation                    and         mediation                 futile.




                                                                                                                          - 3 -



                                                                                                                      4 of 12
FILED: NEW YORK COUNTY CLERK 07/18/2019 02:26 PM                                                                                                                                                                 INDEX NO. 654109/2019
NYSCEF DOC. NO.Case
                1   1:20-cv-01006-GHW Document 121-25 Filed 07/02/21 RECEIVED
                                                                      Page 6 ofNYSCEF:
                                                                                13     07/18/2019




                          13.              Sciame,                   as     general               contractor                  for      the          City      University                   Construction                   Fund,          has


          accepted              and     benefitted                  from          Whitestone's                         Work         performed                 and      its     services           rendered.


                          14.              In      or      about            April,          2018,            Sciame             notified              Whitestone                    that       substantial               completion


                                                                                                                                                                                                                                         "B"
          was      set for           August             15,      2018            consistent             with            the    terms           of     Contract           § 11.3            and       Contract,             Rider


                                                                                                                                                                               "B"
          §     10.4.           Upon            reaching                  substantial                 completion,                      Contract,               Rider                       §     15.8.3         mandates                 that


                                                                                                                                                               Work"
          "retainage             shall      be reduced                      to     1% of the value                        of construction                                          performed,              requiring            that      the


          excess         retainage              be        immediately                      released               to    Whitestone.                        Throughout                Whitestone's                    performance


          of     the      Work,           Sciame                 retained                 funds        in         the      approximate                       amount            of      $1,594,446.00                       and,         once


         Whitestone                   reached              substantial                     completion,                     approximately                       $1,188,727.00                         of    excess           retainage


         became            immediately                     due           and      payable             to Whitestone.


                          15.             On April                   17, 2018              and        December                 11, 2018,               Whitestone                   issued        two       letters        to Sciame



         requesting              that      it immediately                          release            the         excess        retainage.


                          16.            As          of       the         date       hereof,            Sciame                has       improperly                  withheld                payment                 of    the      excess


         retainage              to    Whitestone,                        despite          Whitestone                    having           now           completed                   approximately                     98.3%         of    the


         Work           mandated              by        the      Contract                 and     Change                Orders.


                          17.            Whitestone                        commenced                    its       Work          in     accordance                with          the     terms          of the         Contract            and



         diligently             performed                  all       Work            in     a timely                and       professional                    manner,               except        for       when          Sciame           or


         other         professionals                 and         subcontractors                        on the           Project          delayed,              impeded,               and       prevented                Whitestone


         from      timely             performing                    and         completing                  its    Work.


                          18.            The            claims             in     this      action            arise           from        amounts               due          for     the       unpaid          balance             of    the


         adjusted               Contract                Sum              due,         owed             retainage,                    extended                performance                       and        additional               Work


         Whitestone                   performed                     in     connection                   with            the         Project,           and       from              Sciame's               failure         to      pay      to


         Whitestone                  monies             due         and         owing           for    Work              Whitestone                   performed                pursuant              to the          Contract            and




                                                                                                                           - 4 -



                                                                                                                       5 of 12
FILED: NEW YORK COUNTY CLERK 07/18/2019 02:26 PM                                                                                                                                                              INDEX NO. 654109/2019
NYSCEF DOC. NO.Case
                1   1:20-cv-01006-GHW Document 121-25 Filed 07/02/21 RECEIVED
                                                                      Page 7 ofNYSCEF:
                                                                                13     07/18/2019




          all    Change            Orders.


                            19.          Whitestone                    continues            to perform                     the        Work             on    the     Project          pursuant               to the       Contract


          and     the       Change          Orders          and        anticipates               that    the          amount               owed             by    Sciame           will     increase            as this       action


          progresses.


                                                             AS AND                 FOR A               FIRST                    CAUSE                 OF        ACTION
                                                                                             (Breach                  of        Contract)


                        20.              Whitestone                    repeats       and         realleges                 each         and        every           allegation             set        forth    in    Paragraphs


          "1"
                  through           "19",       inclusive,                as if    fully         set forth             herein.


                        21.              The     Contract                between             Whitestone                         and     Sciame               is a valid             and     enforceable                  contract.


                        22.              At    all     times,            Whitestone                fully         performed                       all     obligations                required             to be       performed



         by      it under         the    Contract             including              the     performance                          of the          Change             Orders.


                        23.              Sciame             materially              breached               the         Contract               by        failing         to        compensate                 Whitestone              for


         Work         performed               and      services             rendered              under          the            Contract               and       Change            Orders.


                        24.              The     unpaid                monies            earned            by         Whitestone                       pursuant              to     the    Contract                and     Change


         Orders         total       $4,432,364.78,                      and       said     sum          remains                  due       and         owing         from          Sciame             to Whitestone.


                        25.              Sciame             has        failed      to perform                   all        of     the      terms            and      conditions                 of    the     Contract,          and,


         as such,           have        breached            the        Contract            by,     inter         alia,           failing         and         refusing             to pay         Whitestone                the   sum


         owed         for     services,         materials                and      equipment                rendered.


                        26.              By reason                of     the     foregoing,              Whitestone                        has         been        damaged                and        demands             judgment


         in     the   amount            of no        less     than        $4,432,364.78.


                                                        AS AND                    FOR        A SECOND                              CAUSE                    OF     ACTION
                                                                                                  (Account                      Stated)


                        27.              Whitestone                repeats           and         realleges                 each         and       every            allegation             set forth           in Paragraphs


         "1"
                  through          "26",       inclusive,                as if     fully         set forth             herein.




                                                                                                                  - 5 -



                                                                                                            6 of 12
FILED: NEW YORK COUNTY CLERK 07/18/2019 02:26 PM                                                                                                                                                 INDEX NO. 654109/2019
NYSCEF DOC. NO.Case
                1   1:20-cv-01006-GHW Document 121-25 Filed 07/02/21 RECEIVED
                                                                      Page 8 ofNYSCEF:
                                                                                13     07/18/2019




                         28.                 Whitestone                 rendered                applications                for      payment              to    Sciame            for      the      full          and      true


          account             of    labor,       materials               and      equipment                furnished               on    the     Project,         pursuant              to the      Contract               and


          Change              Orders,         in the        sum         of    $4,432,364.78.


                         29.               Whitestone's                      applications               for        payment              including              those       for     the     balance                due      and



          owing         of $4,432,364.78                      were           delivered            to,     and      accepted              and    retained          by    Sciame           without             objection.


                         30.               An account               was         stated          between            Whitestone                  and    Sciame           of a balance              due        and     owing


          of no        less        than      $4,432,364.78.


                         31.               By reason               of     the     foregoing,               Whitestone                has       been       damaged            and        demands              judgment


          in the       amount             of no       less     than          $4,432,364.78.


                                                              AS AND                   FOR A THIRD                         CAUSE                OF ACTION
                                                                                                 (Quantum                  Meruit)


                         32.               Whitestone               repeats              and      realleges           each         and     every          allegation             set forth       in         Paragraphs


         "1"
                 through              "31",      inclusive,               as if        fully      set forth          herein.


                         33.               Whitestone                   furnished              labor,      materials               and     equipment              to the         Project         for        the    benefit


         of     Sciame.


                         34.               The       fair     and        reasonable                value        of    the         unpaid         labor,        materials           and      equinment                    is no


         less     than         $4,432,364.78.


                         35.               Sciame            has    not         paid       any     part       of     the    aforementioned                      reasonable               value         of    the        labor,


         materials             and        equipment            Whitestone                      furnished           on the          Project,          despite       Whitestone                duly          demanding


         said        payment.


                         36.               By reason               of the        foregoing,                Whitestone                has       been       damaged            and        demands              judgment


         in    the     sum         of no      less     than        $4,432,364.78.




                                                                                                                   - 6 -



                                                                                                              7 of 12
FILED: NEW YORK COUNTY CLERK 07/18/2019 02:26 PM                                                                                                                                                          INDEX NO. 654109/2019
NYSCEF DOC. NO.Case
                1   1:20-cv-01006-GHW Document 121-25 Filed 07/02/21 RECEIVED
                                                                      Page 9 ofNYSCEF:
                                                                                13     07/18/2019




                                                          AS AND                FOR A FOURTH                                    CAUSE                OF ACTION
                                                                                           (Unjust                Enrichment)


                       37.             Whitestone                  repeats          and      realleges                  each         and         every          allegation             set forth          in     Paragraphs


          "1"
                  through          "36",      inclusive,                as if     fully      set forth                 herein.


                       38.             From          on      or        about       April,             2014         through                 the     present,              Whitestone                    furnished             labor,


         materials           and     equipment               for       the      Project          on behalf                of       Sciame           pursuant                  to the         Contract           and     Change


          Orders.


                       39.            Whitestone                   fully        performed                  all     of     the        Work          pursuant               to     the     Contract               and     Change


         Orders.


                       40.            Whitestone                   is currently              owed                the     sum          of    $4,432,364.78                        for     Work           performed                and


         services        rendered             on     the        Project,          no      part        of     which             has      been         paid          by     Sciame,              despite           Whitestone



         duly       demanding               said     payment.


                       41.            Sciame              has     been          unjustly              enriched                by     retaining              the       benefit           of     the     labor,         materials


         and      equipment                fbrnished              by       Whitestone                  for        the         Project            pursuant                to    the      Contract               and      Change



         Orders,        and    by      failing         to pay           their      duly      owed                and      outstanding                    full      reasonable                 value.


                       42.            It would             be     inequitable               and         unconscionable                            to permit               Sciame              to enjoy          the     benefits


         of     Whitestone's                expended              labor,         materials                 and         equipment                  without               making           payment                for    the     duly


         owed        outstanding              full     reasonable                 value          of    no        less         than      $4,432,364.78,                         no      part     of     which           has    been


         paid     by    Sciame             to Whitestone,                    despite        Whitestone                        duly         demanding                    said     payment.


                       43.            By reason                 of the         foregoing,               Whitestone                    has         been          damaged              and       demands                judgment


         in the      amount          of no         less     than        $4,432,364.78.



                                                           AS AND                FOR         A FIFTH                      CAUSE                   OF ACTION
                                    (Breach               of the        Implied             Coveñañt                     of     Good             Faith          and       Fair         Dealing)


                       44.            Whitestone                  repeats          and      realleges                   each         and     every              allegation             set     forth      in     Paragraphs




                                                                                                                  - 7 -



                                                                                                             8 of 12
FILED: NEW YORK COUNTY CLERK 07/18/2019 02:26 PM                                                                                                                                                           INDEX NO. 654109/2019
NYSCEF DOC. NO.Case
                1 1:20-cv-01006-GHW Document 121-25 Filed 07/02/21 RECEIVED
                                                                   Page 10 ofNYSCEF:
                                                                               13    07/18/2019




          "1"
                  through         "43",        inclusive,              as if     fully       set forth            herein.


                         45.            The      Contract             between              Whitestone                   and        Sciame               is a valid               and      enforceable                 contract.


                         46.            To     date,       Whitestone                  has       fully      performed                     its     obligations                under            the   Contract.


                         47.           Under           the        Contract,            Sciame             has     an obligation                         to    adhere             to    an implied               covenant               of


         good       faith       and     fair     dealing.


                         48.           The       implied            covenant              of good            faith       and           fair      dealing             requires            Sciame           not        to take      any


         action       or refrain             from      taking          action            which           shall        have        the         effect         of      destroying                or injuring              the     right


         of Whitestone                 to receive             the     fruits       of the          Contract.


                         49.           Sciame's              failure           and/or        refusal             to    approve                  the     Change              Orders,             failure         to     adhere          to


         its payment             obligations             to compenate                      Whitestone                   for       its Work,                  and      failure          to êñgage            in reaso11â'ule


         discussions             and      negotiations                with       Whitestone                  to attempt                     to resolve               the    disputes             highlighted                  herein


         constitute            breaches          by     Sciame           of      the      implied            covenant                  of       good         faith      and       fair        dealing.


                         50.           Sciame's              aforementioned                        breaches                 of    the         implied              covenant              of     good        faith       and       fair



         dealing         have        robbed         Whitestone                  of the       fruits         of the           Contract.


                         51.           By reason              of the           foregoing,                Whitestone                    has        been        damaged                  and      demands               judgment


         in the       sum       of no     less      than          $4,432,364.78.


                                                         AS AND                  FOR         A SIXTH                     CAUSE                    OF         ACTION

                                                                                       (Declaratory                     Judgment)


                         52.           Whitestone                  repeats         and       realleges                each        and           every         allegation               set forth           in    Paragraphs


         "1"
                 through         "51",         inclusive,             as if      fully       set forth            herein.


                                                                                                          "B"
                       53.             Pursuant              to     Contract,             Rider                        §§        6.1        and       6.2,        upon           Sciame's              and/or           the     City


         University            Construction                  Fund's          request          that        Whitestone                     perform               additional                or extra         Change              Order


         work      under         the     Contract,            Whitestone                  was       required                to prepare                  and        submit             proposed            change              orders


         to     Sciame         and     the     City      University                 Construction                      Fund             substantiating                      the        monetary             adjustment                  to




                                                                                                                 - 8 -



                                                                                                           9 of 12
FILED: NEW YORK COUNTY CLERK 07/18/2019 02:26 PM                                                                                                                                                       INDEX NO. 654109/2019
NYSCEF DOC. NO.Case
                1 1:20-cv-01006-GHW Document 121-25 Filed 07/02/21 RECEIVED
                                                                   Page 11 ofNYSCEF:
                                                                               13    07/18/2019




         be    derived            from        Whitestone's                   performance                   of the             extra      or additional                 Change              Order       work.


                         54.             Despite            the        pending              status      of       a proposed                   change           order,         Contract               § 5.1.4      requires


         Whitestone                to proceed               with        performing                   any      extra           or    additional               Change            Order         work         requested            by


          Sciame           and     the    City         University               Construction                     Fund.


                         55.             To     date,       Whitestone                  has      submitted                    Change           Orders           in the        amount            of     $1,532,809.00


         which           have         been          ignored              and/or              incorrectly                 rejected              by          Sciame             and      the         City        University


         Construction                Fund,          despite            Whitestone's                   adherence                 to the        explicit         terms          of the        Contract,           continued


         insistence            of their         validity,              and     performance                    of the           Work          mandated                thereunder.


                         56.             Despite            Sciame's                failure          and/or        refusal             to    approve            the     Change              Orders,          Whitestone


         has     fully      performed               all     Work             set forth         in the         Change                Orders.


                         57.             Whitestone                 has        complied               with         all        relevant             terms       of      the     Contract              with      respect         to



         preparing,              noticing,          and         seeking             enforcement                   of the           Change            Orders.


                         58.             In    spite       of     Whitestone's                   efforts           to     adhere            to the         Contract            and     provide              Sciame       with


         all   of    the       requested            Work,              Sciame           has      failed           to     approve              and/or          improperly                   rejected         the    Change


         Orders          without          providing               a sufficient                basis        for     same            under           the     Contract.


                         59.             By     reason            of     the        foregoing,               an    actual             and      justiciable              controversy                   exists      between


         Whitestone                 and         Sciame             regarding                  the       validity                and          enforceability                    of     the          Change            Orders.


         Whitestone               therefore            seeks           a declaratory                 judgment                  from         this     Court          stating         that     the      Change         Orders


         are   valid        and      binding              pursuant             to     the     Contract,                 requiring             that         Sciame        compensate                    Whitestone              in


         accordance               with        the   terms          thereof,            in     an amount                  no     less        than         $1,532,809.00.




                                                                                                                  - 9 -



                                                                                                           10 of 12
FILED: NEW YORK COUNTY CLERK 07/18/2019 02:26 PM                                                                                                                                        INDEX NO. 654109/2019
NYSCEF DOC. NO.Case
                1 1:20-cv-01006-GHW Document 121-25 Filed 07/02/21 RECEIVED
                                                                   Page 12 ofNYSCEF:
                                                                               13    07/18/2019




                   WHEREFORE,                             Plaintiff        Whitestone                   Construction                   Corp.        respectfully              demands            judgmêñt


         as follows:


                          1.      On the           First,      Second,            Third,         Fourth,         and          Fifth      Causes            of Action          against         Defendant,


                                  F.J.        Sciame          Construction                    Co.,      Inc.,     in    the       amount             of    no     less     than        $4,432,364.78,

                                                                                                                                                       attorneys'
                                  together           with       interest          thereon,             costs,     and         reasonable                                    fees;


                          2.      On        the     Sixth        Cause            of    Action,            declaring              that        the      Change            Orders         are      valid         and



                                  binding,           pursuant            to the         Contract,           and        that      Whitestone                must       be compensated                     for    all


                                  amounts             owed        thereunder,                 of no       less     than          1,532,809.00;                  and


                          3.      For       such      other       and      further            relief      as to this            Court         may         seem      just      and      proper.


         Dated:    New         York,        New        York

                   July    18,         2019



                                                                                                                   GOETZ                  FITZP                          CK      LLP

                                                                                                                                         --


                                                                                                                   By:
                                                                                                                                       NorraaTd           J. Carbone
                                                                                                                                       Christopher               M.      Rodriguez
                                                                                                                   Attorneys              for       Plaintiff
                                                                                                                   Whitestone                   Construction       Corp.
                                                                                                                                                       31st
                                                                                                                   One          Penn          Plaza,         Floor
                                                                                                                   New           York,          New        York          10119

                                                                                                                   (212)              695-8100


         TO:       F. J. Sciame               Construction                 Co.,        Inc.
                   14 Wall             Street,      2nd      Floor
                   New         York,       New        York            10005




                                                                                                       - 10 -



                                                                                                 11 of 12
FILED: NEW YORK COUNTY CLERK 07/18/2019 02:26 PM                                                                                                                                 INDEX NO. 654109/2019
NYSCEF DOC. NO.Case
                1 1:20-cv-01006-GHW Document 121-25 Filed 07/02/21 RECEIVED
                                                                   Page 13 ofNYSCEF:
                                                                               13    07/18/2019




                                                                                                           ATTORNEY                                    VERIFICATION


              STATE                 OF          NEW YORK                                             )

                                                                                                     )    ss.:

              COUNTY                          OF        NEW YORK                                     )




                                Christopher                             M.       Rodriguez,                       being                duly            sworn,            deposes               and      says;



                                I        am           an        attorney                   with            the          law            firm            Goetz             Fitzpatrick                   LLP,        attorneys

              Construction                            Corp.,               the           Plaintiff                in      this           action.                 I     have            read      the       allegations

              Verified                   Third                  Party              Complaint;                            the           same               are          true,           based           upon          my        co

              representatives                              of     my           client.               As      to        matters,                if      any,          alleged           upon          information               an

              them       to         be        true.




                                This              Verification                            is      made             by          me,            rather            than           Whitestone                  Construction

              Whitestone                        Construction                              Corp.            resides                in      a         county             outside            of     the      county          in   w

              located.




                                                                                                                                                                                               HRISTOPHER                      M



              Swogbefore                                      me        this


                         day             of     July,            2019




             NOTARY                           PUBLIC



                                DIANNA                   LIRIANO

               Notary         Public,                 State        of     New            York
                                No.           01Ll6379905
                  Qualified               in     New            York       County
               Commission                       Expires                08/27/2022


                                                                                                12 of 12
